DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the application filed on1/29/2021. 
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-8 are directed toward a process and claims 9-20 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a computer-implemented method comprising: monitoring demand levels for access to items, wherein each of the items has an associated inventory count in a database; determining based on the demand levels an item of the items for which to isolate the inventory count associated with the determined item; and isolating the inventory count associated with the determined item by moving the inventory count associated with the determined item from a first data block that stores the inventory count associated with the determined item and inventory counts associated with others of the items to a second data block that does not store any other inventory counts (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing demand levels for items and storing inventory counts of the items in certain locations based on the inventory amount compared to the demand amount, which is analyzing supply and demand and is a commercial interaction.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a computer-implemented method comprising: in a database; moving the inventory count associated with the determined item from a first data block that stores the inventory count associated with the determined item and inventory counts associated with others of the items to a second data block that does not store any other inventory counts” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “a computer-implemented method comprising: in a database; computer-implemented system comprising: one or more storage devices; and a processor; system comprising: one or more computers and one or more non-transitory storage devices storing instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform operations” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-8, 10-16, and 18-20 further narrow the abstract idea and present no additional elements which would integrate the abstract idea into a practical application (See PEG 2019 and MPEP 2106.05).
The claimed “a computer-implemented method comprising: in a database; computer-implemented system comprising: one or more storage devices; and a processor; system comprising: one or more computers and one or more non-transitory storage devices storing instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform operations” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-8; and System claims 9-20 recite a computer-implemented method comprising: in a database; computer-implemented system comprising: one or more storage devices; and a processor; system comprising: one or more computers and one or more non-transitory storage devices storing instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform operations; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0063-0065 and Figures 11-12. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a computer-implemented method comprising: in a database; moving the inventory count associated with the determined item from a first data block that stores the inventory count associated with the determined item and inventory counts associated with others of the items to a second data block that does not store any other inventory counts” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-8, 10-16, and 18-20 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being taught by Dunst Jr et al. (US 2008/0071649 A1).

Regarding Claim 1: Dunst Jr et al. teach a computer-implemented method comprising (See Figure 1, Paragraph 0022, and claim 1): 
monitoring demand levels for access to items, wherein each of the items has an associated inventory count in a database (See Figure 2 – “210, 212, 214”, Paragraph 0039 – “step 210 by constructing a current reporting period table”, Paragraph 0041, Paragraph 0042 – “step 214 to determine if a memory 116 in one of the input computers CMP1-CMPn has received a predefined number of transaction data blocks”, and claim 1 – “collecting a plurality of transaction data blocks from one or more of the data collection devices, the data blocks including point-of-sale information”); 
determining based on the demand levels an item of the items for which to isolate the inventory count associated with the determined item (See Figure 2 – “214”, Paragraph 0042 – “step 214 to determine if a memory 116 in one of the input computers CMP1-CMPn has received a predefined number of transaction data blocks, such as 5,000 data blocks. When a memory 116 has received a predefined number of transaction data blocks, method 200 moves to step 216 to copy the transaction data blocks from memory 116 (that received the predefined number of data blocks) into memory 136”, and claim 1); 
and isolating the inventory count associated with the determined item by moving the inventory count associated with the determined item from a first data block that stores the inventory count associated with the determined item and inventory counts associated with others of the items to a second data block that does not store any other inventory counts (See Figure 2 – “214, 216, 218, 220, 222”, Paragraph 0042 – “step 214 to determine if a memory 116 in one of the input computers CMP1-CMPn has received a predefined number of transaction data blocks, such as 5,000 data blocks. When a memory 116 has received a predefined number of transaction data blocks, method 200 moves to step 216 to copy the transaction data blocks from memory 116 (that received the predefined number of data blocks) into memory 136”, Paragraphs 0045-0046 – “construct a temporary table in memory 136 that corresponds with the current reporting period table. Method 200 processes the transaction data blocks to determine a calculated value for each field in the temporary table … process the data blocks in the temporary table by, for example, grouping together all of the point-of-sale records for an item in a department of a store, and then counting the number of records to determine how many units of the item have been sold”, and claim 1).

Regarding Claim 2: Dunst Jr et al. teach the limitations of claim 1. Dunst Jr et al. further teach wherein monitoring demand levels for access to items, wherein each of the items has an associated inventory count in a database, comprises monitoring the database for timeouts in accessing data blocks which store the inventory counts associated with the items, and wherein determining based on the demand levels an item for which to isolate the inventory count associated with the determined item comprises determining, based on the monitoring of the database for timeouts, that a timeout has occurred when accessing the first data block that stores the inventory count associated with determined item (See Figure 2 – “214”, Paragraph 0042 – “step 214 to determine if a memory 116 in one of the input computers CMP1-CMPn has received a predefined number of transaction data blocks, such as 5,000 data blocks. When a memory 116 has received a predefined number of transaction data blocks, method 200 moves to step 216 to copy the transaction data blocks from memory 116 (that received the predefined number of data blocks) into memory 136”, Paragraph 0044 – “If the predefined time has not expired, method 200 moves back to step 214 to repeat the process. Thus, method 200 continues to loop, copying transaction data blocks into memory 136 each time the predefined number of blocks is stored in a memory 116 in one of the input computers CMP1-CMPn until the nth time period has expired”, claim 1, and the Examiner interprets the timeout to be if the nth time period has not expired).

Regarding Claim 3: Dunst Jr et al. teach the limitations of claim 1. Dunst Jr et al. further teach wherein monitoring demand levels for access to items, wherein each of the items has an associated inventory count in a database, comprises monitoring accesses to the inventory counts associated with the items; and wherein determining based on the demand levels an item for which to isolate the inventory count associated with the determined item comprises determining, based on the accesses to the inventory counts associated with the items, that the inventory count associated with the determined item has been accessed greater than a threshold number of times over a specified time period (See Figure 2 – “214”, Paragraph 0042 – “step 214 to determine if a memory 116 in one of the input computers CMP1-CMPn has received a predefined number of transaction data blocks, such as 5,000 data blocks. When a memory 116 has received a predefined number of transaction data blocks, method 200 moves to step 216 to copy the transaction data blocks from memory 116 (that received the predefined number of data blocks) into memory 136”, and claim 1).

Regarding Claim 4: Dunst Jr et al. teach the limitations of claim 3. Dunst Jr et al. further teach wherein the specified time period is based on a rolling window (See Figure 2, Paragraph 0043 – “step 218 to determine if an nth time period has expired”, and claim 1).

Regarding Claim 5: Dunst Jr et al. teach the limitations of claim 1. Dunst Jr et al. further teach wherein monitoring demand levels for access to items, wherein each of the items has an associated inventory count in a database, comprises monitoring lock events and unlock events for data blocks which store the inventory counts, and wherein determining based on the demand levels an item for which to isolate the inventory count associated with the determined item comprises determining, based on the lock events and unlock events, that the first block, which stores the inventory count associated with the determined item, is subject to a number of parallel locks greater than a threshold (See Figure 2 – “214”, Paragraph 0042 – “step 214 to determine if a memory 116 in one of the input computers CMP1-CMPn has received a predefined number of transaction data blocks”, claim 1, and the Examiner interprets the lock / unlock events to be transactions occurring, where the number of parallel locks analyzed in a timer period over a threshold is done in step 214 of Dunst JR et al.).

Regarding Claim 6: Dunst Jr et al. teach the limitations of claim 1. Dunst Jr et al. further teach further comprising: determining that the inventory count associated with the determined item has not been accessed in the second data block for a specified period of time; and moving the inventory count associated with the determined item from the second data block to the first data block or second block to a third data block that stores inventory counts associated with others of the items, or moving inventory counts associated with one or more others of the items to the second data block (See Figure 2 – “220, 222, 224”, Paragraph 0045 – “step 220 to construct a temporary table in memory 136 that corresponds with the current reporting period table. Method 200 processes the transaction data blocks to determine a calculated value for each field in the temporary table”, Paragraph 0047 – “step 222 to add each calculated value in a field in the temporary table to the existing value in the corresponding field in the current reporting period table”, and claim 1).

Regarding Claims 9-14 and 17-20: Claims 9-14 and 17-20 recite limitations already addressed by the rejections of claims 1-6 above; therefore the same rejections apply.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunst Jr et al. (US 2008/0071649 A1) in view of Gala (US 2015/0324779 A1).

Regarding Claims 7 and 15: Dunst Jr et al. teach the limitations of claim 1. Dunst Jr et al. do not specifically disclose the following. However, Gala further teaches adding padding to the second data block (See Figure 1, Paragraph 0045 – “send data to the inventory system 100 indicating when inventory items are sold such that the inventory system 100 can update its projections as to a current real-time inventory level for each of a plurality of items”, Paragraph 0065, Paragraph 0070, Paragraph 0073, and the Examiner interprets the padding to be the projections).
The teachings of Dunst Jr et al. and Gala are related because both are analyzing inventory counts to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the inventory analysis system of Dunst Jr et al. to incorporate the padding of Gala in order to better predict where inventory levels will be based of sales.

Regarding Claims 8 and 16: Dunst Jr et al. teach the limitations of claim 7. Dunst Jr et al. do not specifically disclose the following. However, Gala further teaches: determining that the inventory count associated with the determined item has not been accessed in the second data block for a specified period of time; and removing the padding from the second data block (See Figure 1, Paragraph 0045 – “send data to the inventory system 100 indicating when inventory items are sold such that the inventory system 100 can update its projections as to a current real-time inventory level for each of a plurality of items”, Paragraph 0065, Paragraph 0070, Paragraph 0073, and the Examiner interprets the removing of padding to occur when the real time update of the projection receives less items being sold).
The teachings of Dunst Jr et al. and Gala are related because both are analyzing inventory counts to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the inventory analysis system of Dunst Jr et al. to incorporate the padding of Gala in order to better predict where inventory levels will be based of sales.

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683